Case 4:21-cv-02178-YGR Document 26-2 Filed 07/14/21 Page 1 of 4




                EXHIBIT 2
                  Case 4:21-cv-02178-YGR Document 26-2 Filed 07/14/21 Page 2 of 4




From:                              Stephanie Ponek
Sent:                              Wednesday, July 14, 2021 5:49 PM
To:                                'Adam S Gruen'
Cc:                                Nicole Sheth
Subject:                           RE: Metro vs. Travelers - Joint CMC Statement


We are once again are requesting that you correct the typo to my bar number on the caption and provide authority to
file the joint statement pursuant to the Court's order. If we do not hear from you in the next 30 minutes, we will
proceed with filing our own statement. We note that we have always remained ready to attempt to file a joint
statement in this matter.

Stephanie Ponek

‐‐‐‐‐Original Message‐‐‐‐‐
From: Stephanie Ponek
Sent: Wednesday, July 14, 2021 5:25 PM
To: 'Adam S Gruen'
Cc: Nicole Sheth
Subject: RE: Metro vs. Travelers ‐ Joint CMC Statement

I simply asked you to change my bar number as it is incorrect. I asked you twice before 5:00 to change this. We do not
have a way to fix this error since you refused to provide us with a word version of the joint statement. Please proceed
as you believe necessary.


‐‐‐‐‐Original Message‐‐‐‐‐
From: Adam S Gruen [mailto:adamsgruen@aol.com]
Sent: Wednesday, July 14, 2021 5:17 PM
To: Stephanie Ponek
Subject: Re: Metro vs. Travelers ‐ Joint CMC Statement

I understand from your email that you will not be filing the Joint Statement I will fix the typos in the Separate Statement
I file tonight. I do not intend to continue the delay with your office. You are NOT authorized to file it with my signature
as it is now after 5:00 pm

Sincerely,

Adam Gruen

> On Jul 14, 2021, at 4:53 PM, Stephanie Ponek <sponek@kbrlaw.com> wrote:
>
> Counsel,
>
> There continues to be typographical errors in the joint statement, but in the interest of getting this done we will
proceed with filing if you confirm that you have not made any additional changes aside from the changes that we
requested in my previous email and also that you send us a revised version that corrects my bar number (306205). I had
sent over this change in my last email but the change was not incorporated.
>

                                                             1
                 Case 4:21-cv-02178-YGR Document 26-2 Filed 07/14/21 Page 3 of 4
> Kind regards,
>
> Stephanie
>
> ‐‐‐‐‐Original Message‐‐‐‐‐
> From: Adam Gruen [mailto:adamsgruen@aol.com]
> Sent: Wednesday, July 14, 2021 4:34 PM
> To: Nicole Sheth
> Cc: Stephanie Ponek; Adam Gruen
> Subject: Metro vs. Travelers ‐ Joint CMC Statement
>
>
>
>
>
>
>
> Counsel,
>
> I am enclosing the Joint CMC Statement for your signature and for filing, once signed.
> You continue to make changes on changes, and continue to reinsert the same repeat statements even up to the hour it
is due.
>
> If you do not sign and file the Joint CMC Statement by 5:00 today, I will file my Separate Statement soon after.
>
> Sincerely,
>
> Adam Gruen.
>
> Kaufman Borgeest & Ryan LLP requests electronic mail service for all documents. Please e‐serve all legal
correspondence, motions, discovery, and pleadings, in addition to any other service required by court rules. Thank you.
>
> This electronic message contains information that may be privileged, confidential or otherwise protected from
disclosure. The information contained herein is intended for the addressee only. If you are not the addressee, any
disclosure, copying, distribution or use of the contents of this message (including any attachments) is prohibited. If you
have received this electronic message in error, please notify the sender immediately and destroy the original message
and all copies.




                                                            2
                  Case 4:21-cv-02178-YGR Document 26-2 Filed 07/14/21 Page 4 of 4




From:                                Stephanie Ponek
Sent:                                Wednesday, July 14, 2021 3:37 PM
To:                                  'Adam Gruen'; Nicole Sheth
Subject:                             RE: Final Draft CMC for Review
Attachments:                         Proposed Changes.pdf; Proposed Changes.docx


Counsel,

Attached is a redline copy (in Word and pdf) of the changes we would like incorporated into the statement. Please kindly
make those changes and send us a revised version. Please also advise whether any additional changes are made the
statement since we do not have the benefit of being able to compare a word to word version of the joint statement.
Thanks.

Kind regards,

Stephanie Ponek

From: Stephanie Ponek
Sent: Wednesday, July 14, 2021 2:45 PM
To: 'Adam Gruen'; Nicole Sheth
Subject: RE: Final Draft CMC for Review

Counsel,

We have some changes and will be sending it over as soon as possible.

Kind regards,

Stephanie Ponek

From: Adam Gruen [mailto:adamsgruen@aol.com]
Sent: Wednesday, July 14, 2021 1:40 PM
To: Nicole Sheth
Cc: Stephanie Ponek
Subject: Final Draft CMC for Review

Dear Counsel

I have attached a Final CMC Statement for your review and approval.
Once you confirm approval, I will retransmit on pleading paper.

Sincerely,

Adam Gruen




                                                                1
